3
REP

PTS EE, ie Ce

IBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE
| 06 95 ;
o1\
DECRET N° 2 æMpu__ 25 FEV. 2011

portant attribution de la Concession Forestière constituée de
P'UFA 10 041 à la Société SODENTRACAM.

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

la Constitution :

la loi n° 94/01 du 20 janvier 1994 portant régime des forêts, de la
faune et de la pêche, et son décret d'application n° 95/531/PM du
23 août 1995 :

l'ordonnance n° 74/1 du 06 juillet 1974 fixant le régime foncier ;
l'ordonnance n° 74/2 du 06 juillet 1976 fixant le régime domanial ;

le décret n° 76/166 du 27 avril 1976 fixant les modalités de gestion
du domaine national ;

le décret n° 76/167 du 27 avril 1976 fixant les modalités de gestion
du domaine privé de l'Etat et ses divers modificatifs subséquents ;
le décret n° 92/089 du 04 mai 1992 précisant les attributions du
Premier Ministre, modifié et complété par le décret n° 95/145 bis
du 04 août 1995 ;

le décret n° 2004/320 du 087 décembre 2004 portant organisation
du Gouvernement ;

le décret n° 2009/222 du 30 juin 2009 portant nomination d'un
premier Ministre, Chef du Gouvernement,

le décret 2004/2445/PM du 08 décembre 2004 portant
incorporation au domaine privé de l'Etat d'une portion de forêt de
64 961 ha dénommée UFA 10 041,

DECRETE :

ARTICLE 1°’.- La portion de forêt d'une superficie de 64 961 ha située

dans le Département du Haut Nyong, Région de l'Est, incorporée au
domaine privé de l'Etat par décret n°2004/2445/PM du 08 Décembre

2004 comme Unité Forestière d'Aménagement dénommée UFA 10 041
est attribuée en concession forestière à la Société SODENTRACAM,

BP. 4755 Douala.
ARTICLE 2.- La portion de forêt susmentionnée est délimitée ainsi qu'il

suit :

Le point de repère R se situe sur le pont de la rivière Ko,

piste Echiambor-Kongo : Generated by CamScanner
u POINÉ de repère R, suivre en amont le cours de la rivière

Bas Mo distance 2,0 km pour atteindre le point A dit de

ru He sur le Point de confluence de la rivière Ko et de
ent non dénommé.

Du point A, suivre en amont la rivière Ko sur une distance de

1,2 km pour atteindre le point B.

Du Point B, suivre une droite de gisement 68° sur une

distance de 4,4 km pour atteindre le point C, situé sur un

affluent non dénommé de la rivière Edjé ;

Du point C, suivre en aval le cours de cet affluent non

dénommé jusqu'au point dudit affluent et de la rivière Edjé,

point D.

Du point D, suivre en aval le cours de la rivière Edjé sur une

distance de 1,6 km pour atteindre le point E, situé à

l'intersection de la rivière Edjé et de son affluent non

dénommé ;

Du point E, suivre en amont le cours de cet affluent non

dénommé sur une distance de 6,0 km pour atteindre le point

F;

Du point F, suivre une droite de gisement 274° sur une

distance de 2,4 km pour atteindre le point G, situé à

l'intersection de deux cours d'eau non dénommés ;

Du point G, suivre une droite de gisement 374°30' sur 4,4 km

pour atteindre le point H, situé sur le point de confluence d'un

affluent non dénommé d'Edjé et d'un autre cours d'eau

également non dénommé ;

Du point H, suivre en amont le cours de cet affluent non

dénommé de l'Edjé sur 2,8 km pour atteindre le point 1:

Du point |, suivre une droite de gisement 338° sur 1,0 km

pour atteindre le point J, situé à l'intersection de deux cours

d'eau non dénommés ;

Du point J, suivre en aval le cours d'eau non dénommé

(effluent d'Edjé) sur 2,2 km pour atteindre le point K ;

Du point K, suivre une droite de gisement 326° sur 3,6 km

pour atteindre le point L, situé sur un cours d'eau non

dénommé : , .

Du point L, suivre en amoni le cours d'eau non dénommé sur

1,2 km pour atteindre le point M:

Du point M, suivre une droite de gisement 358° sur 2,0 km

pour atteindre le point N, situé à l'intersection de deux cours

d'eau non dénommés ;
Generated by CamScanner
+ Du point N, suivre une droite de gisement 42° sur 3,8 km
. Pour atteindre le point ©, situé sur un cours d'eau non
dénommé ;

+ Du point O, suivre en amont le cours d'eau non dénommé
sur 2,6 km pour atteindre le point P ;

* Du point P, suivre une droite de gisement 343° sur 4,4 km
pour atteindre le point Q, situé sur un cours d'eau non
dénommé ;

+ Du point Q, suivre une droite de gisement 312° sur 2,0 km
pour atteindre le point R, situé à l'intersection de deux cours
d’eau non dénommés ;

* Du point R, suivre une droite de gisement 1° sur 2,4 km pour
atteindre le point S, situé sur un cours d'eau non dénommé ;

A l'Ouest :

* Du point S, suivre une droite de gisement 249° sur 8,6 km
pour atteindre le point T, situé sur un cours d'eau non
dénommé ;

° Du point T, suivre une droite de gisement 290° sur 2,4 km
pour atteindre le point U, situé à l'intersection de deux cous
d'eau non dénommés ;

+ Du point U, suivre une droite de gisement 310° sur 7,8 km
pour atteindre le point V, situé sur un cours d'eau non
dénommé ;

+ Du point V, suivre une droite de gisement 237° sur une
distance de 4,6 km pour atteindre le point W, situé sur un
affluent non dénommé de la rivière Edjé.

Au Sud :

+ Du point W, suivre en aval le cours de cet affluence non

dénommé sur une distance de 1,4 km pour atteindre le point
X .

° Du point X, suivre une droite de gisement 131° sur une

distance de 2,8 km pour atteindre le point Y, situé à
l'intersection de deux cours d'eau ;

° Du point Y, suivre une droite de gisement 237° sur une

distance de 5,4 km pour atteindre le point Z, situé sur un
cours d'eau non dénommé ;
Du point Z, suivre une droite de gisement 238° sur une

distance de 3,2 km pour &einératedobt, Garh£can ner

cours d'eau dénommé ;
* Où point À, suivre une colle de laurent V2 8 tirs
distance de 2,8 ki pour atteste le petit A, alené eur ut

… Affluent non dénommé de Ja tive | jé,

° Du Point À, suivre en aval le coute de del afflomnt perl

dénommé BUT Une distance de 46 den pour atletulres Ve pont

As, situé sur le polnt de oonfltstnos dudit affluent et d'un

Cours d'eau également not dénonntns ;

DU point As, suivie et amont le ours d'eatt non déporté

SUF Une distance de 2,2 ki pour atteinte le point A4, sé 4

l'intersection de deux couts d'eati Hot dénotntnés :

+ Du point A4, suivre eh amont le otts d'est ti éniornnés les
Moins au Sud-Ouest sur üte distance des #0 VE pou
atteindre le point A; ;

* Du point À, suivre une dioits de gisement 267" sut une
distance de 1,2 kin pour atteindre Je point Au, SHué À
l'intersection de deux couts d'eati not dénorntnés ;

*_ Du point A6, suivre le cours d'eau non dénommé le plus au
Sud-Ouest sur une distance de 2,2 ki pour atteindre le point
A,

+ Du point A;, suivre une droits de gisement 260" sur une
distance de 1,4 km pour atteindre le point As, situé sur la
rivière Mien :

+ _ Du point A4, suivre en aval le cours de la riviére Mier sur une
distance de 1,4 km pour atteindre le point A4 situé sur le
point de confluence de Mie st de son afflushl non
dénommé ;

+ Du point A, suivre en amont le couts d'eau de cét afflusnit
non dénommé sur une distances de 1,0 ka pour aflsindie le
point A4;

+ Du point A4, suivre une droits de gissrnent 166" sur une
distance de 2,4 km pour attoindre le point 4, situé 4
l'intersection de deux cours d'eau non dénormtnés ;

+ Du point B;, suivre une droite de gisement 174" sur une
distance de 1,4 km pour atlsindrs ls point B,, situé sur un
cours d'eau non dénornmé ;

+ Du point B,, suivre en amont le cours d'eau non dénornimné

sur une distance de 2,0 km pour atteindre lo point B4

Du point B:, suivre une droite dé gisement 161” sur une

distance de 2,0 km pour atteindre le point B4, situé sur la

rivière Mien ; Generated by CamScanner
* Du point B,, suivre en aval le cours de Mien sur une distance
de 2,0 km pour atteindre le point Bs, situé sur le point de

. Confluence de Mien et de son affluent non dénommé ;

+ Du point B;, suivre en amont le cours de cet affluent non
dénommé sur une distance de 2,8 km pour atteindre le point
Bs ;

* Du point B,, suivre une droite de gisement 178° sur une
distance de 0,4 km pour atteindre le point B;, situé sur un
Cours d'eau non dénommé :

+ Du point B;, suivre en aval le cours d'eau non dénommé le
plus au Sud-Est sur une distance de 4,2 km pour atteindre le
point Bs, situé sur le point de confluence de deux cours d'eau
non dénommés.

Au Sud-Est :

+ Du point Bs, suivre en amont le cours d'eau non dénommé le
plus au Sud-est sur une distance de 7,0 km pour atteindre le
point B: ;

+ Du point Bs, suivre une droite de gisement 102° sur une
distance de 8,8 km pour atteindre le point B4, situé sur un
affluent non dénommé de la Ko :

+ Du point B4, suivre en aval le cours de cet affluent non
dénommé pour rejoindre le point A dit de base.

ARTICLE 3.- (1) Cette concession forestière est strictement personnelle
et valable pour quinze (15) ans à compter de la date de signature du

présent décret.
(2) La Société SODENTRACAM devra déposer une

demande de renouvellement au moins un (01) an avant l'expiration de
celle-ci. Passé ce délai, la concession sera caduque de plein droit à
compter de son expiration.

ARTICLE 4.- (1) Pendant la durée de validité de la concession
forestière, la Société SODENTRACAM devra se conformer strictement
au plan d'aménagement de ladite concession et aux dispositions du
cahier des charges y relatifs.

(2) Elle ne peut faire opposition à l'exploitation par permis
des produits forestiers spéciaux dont la liste est fixée par le Ministre

chargé des Forêts.
Generated by CamScanner
#
FF

AR E ’
SL LIQLE S.- (1) La présente convention est évaluée tous les trois ans
FNTIeS modalités fixées par le Ministre en charge des Forêts.

d'iréouta (2) Elle peut être annulée avant terme en cas
JUarités graves dûment constatées après avis motivé du Ministre
en Charge des Forêts.

ARTICLE 6.- Le présent décret, qui prend effet à compter de sa date de
5 gnature, sera enregistré, puis publié au Journal Officiel en français et
en anglais./-

Yaoundé, le 25 FE. 2011 |

LE PREMIER MINISTRE,
EF DU GOUVERNEMENT,

Generated by CamScanner
